Citation Nr: 0618232	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  97-06 802A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for heart disease, 
claimed as angina.

4.  Entitlement to service connection for chronic 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1956 to February 
1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1996 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2004, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

In November 2005, the RO (AMC) determined that new and 
material evidence had been received to reopen the claim for 
service connection for a stomach disorder.  So the AMC 
readjudicated this claim on the merits (de novo) - albeit 
ultimately denying it.  Still, the Board must first make this 
threshold preliminary determination of whether new and 
material evidence has been submitted to reopen this claim 
because this, in turn, affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For reasons discussed below, like the AMC, the Board finds 
that new and material evidence has been submitted to reopen 
the previously-denied claim for service connection for a 
stomach disorder.  But after reopening this claim, it must be 
further developed before being readjudicated on the full 
merits.  So the Board is remanding it to the AMC.  The other 
claims will be decided.




FINDINGS OF FACT

1.  An unappealed April 1959 RO rating decision denied the 
veteran's claim for service connection for a stomach 
disorder.

2.  Some of the additional evidence received since that April 
1959 RO rating decision bears directly and substantially on 
the question of whether the veteran is entitled to service 
connection for a stomach disorder.

3.  Competent medical evidence does not indicate the 
veteran's current heart disease is related to his military 
service. 

4.  Competent medical evidence also does not indicate the 
veteran's current chronic pancreatitis is related to his 
military service. 


CONCLUSIONS OF LAW

1.  The RO's April 1959 rating decision that denied service 
connection for a stomach disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Some of the additional evidence received since that April 
1959 RO decision is new and material and, therefore, 
sufficient to reopen this claim.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2000).

3.  Heart disease, claimed as angina, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Chronic pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  Nothing in the VCAA shall be construed 
to require the Secretary of VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  



The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claims by rating decision in July 1996.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until several years later - in November 2000.  And 
in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Here, the RO 
readjudicated the claims and sent the veteran supplemental 
statements of the case (SSOCs) in April 2004 and November 
2005, following the VCAA notice compliance actions in 
November 2003 and October 2004.  These letters were sent as a 
direct result of the Board's September 2004 remand - which, 
in part, was to specifically ensure VCAA compliance.  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notices.  Therefore, there is no prejudice to him because his 
claims were readjudicated by the RO (AMC) after appropriate 
VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the October 2004 letter 
stated:  "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for heart disease and chronic 
pancreatitis, any question about the appropriate disability 
ratings and effective dates to be assigned is rendered moot.



And the remaining claim for service connection for a stomach 
disorder is being reopened - a favorable result (at least in 
part), and being remanded to the RO for further development 
and consideration before readjudication on the merits.  
So even if, for the sake of argument, the veteran has not 
received sufficient VCAA notice to comply with another recent 
precedent decision of the Court, Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), this is nonprejudicial 
because this claim is being reopened, regardless, and not 
readjudicated on the full merits until it is further 
developed - which, if deemed necessary, may include 
additional VCAA notice.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), VA and private 
medical records, and the reports of VA examinations 
addressing the etiology of the claimed conditions - the 
dispositive issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2005).

Relevant Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
also may be granted on a presumptive basis for certain 
chronic disabilities, including cardiovascular disease, when 
manifested to a compensable degree within the initial year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder

Finality/new and material evidence

Generally speaking, rating decisions that are not timely 
appealed are final and binding based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change in the definition of what 
constitutes new and material evidence.  The revision applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a) (2005)].  The veteran filed his 
petition to reopen in 1994, so several years before this 
delimiting date.  Therefore, the former version of the 
regulation, as set forth below, is applicable in this case.



New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit Court noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In an April 1959 rating decision, the RO denied the veteran's 
claim for service connection for a stomach disorder.  The RO 
based its decision on his service medical records (SMRs) and 
the report of a March 1959 VA examination, which did not show 
a diagnosed stomach condition.  The service medical records, 
however, did show the veteran was discharged from service for 
what was variously classified as:  (1) an ill-defined 
condition manifested by generalized urticaria, 
mid-abdomen pain, and persistent leukocystosis, (2) an ill-
defined syndrome resembling early collagen vascular disease 
with transitory recurring symptoms, and (3) an ill-defined 
syndrome manifested by recurrent uticarial skin rash, 
painful erythematous skin eruption of the dorsum and soles of 
the feet, recurrent mild abdominal pain, all being of an 
intermittent nature, plus histopathologic evidence of mild 
glomerulitis.  The RO determined a stomach disorder was not 
shown by the evidence then of record (meaning a 
current disability was not established when the RO decided 
this claim in 1959).  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2005).

In 1994, the veteran filed a petition to reopen this claim, 
and there is additional evidence for consideration concerning 
it.

Analysis

The threshold preliminary determination is whether any of the 
additional evidence bears directly and substantially on the 
specific matter under consideration, namely, whether this 
evidence reflects or suggests the veteran has a stomach 
disorder related to his military service.

This additional evidence includes several VA and private 
treatment records from the 1980s, 1990s and early 2000s 
documenting the veteran's complaints of abdominal pain.  In a 
May 1998 statement, after reviewing the claims file, 
Dr. O.L. concluded the ill-defined syndrome the veteran had 
in service was highly suggestive of Necrotizing Angiitis (an 
inflammatory condition of the blood vessels characterized by 
necrosis of vascular tissue).  This physician stated the 
latter disability could manifest in the ailment of abdominal 
pain.

This physician's May 1998 statement is new and material 
evidence since it suggest a possible etiological relationship 
between the ill-defined condition noted in service and the 
veteran's abdominal pain.  See, e.g., Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (there must be medical evidence linking 
a current disability to service).  Accordingly, this claim is 
reopened.  See 38 C.F.R. § 3.156 (2000).  

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.



Entitlement to service connection for heart disease, claimed 
as angina

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

As indicated, in order for service connection to be granted, 
three requirements must be satisfied.  There must be 
probative evidence of:  (1) a current disability; (2) in-
service incurrence of such disability [to include within the 
presumptive period following service]; and (3) a medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
current heart disease.  VA examination in November 2004 
resulted in a diagnosis of angina pectoris.  In addition, the 
medical evidence reflects a history of peripheral vascular 
disease and coronary artery disease.  Hickson element (1) 
therefore has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records include a December 1958 
physical evaluation board report reflecting a diagnosis of 
ill-defined syndrome resembling early collagen 
vascular disease with transitory recurring symptoms.  
Therefore, Hickson element (2) also has been met.  So the 
determinative issue is whether the current diagnosis of heart 
disease relates back to service.  This is the remaining 
Hickson element (3).

Concerning this final Hickson element (3), medical nexus, the 
weight of the competent medical evidence is against the 
veteran's claim.  The VA physicians who examined him in 
September 1998 and November 2004 both concluded, 
after reviewing the claims file and medical records, that his 
current heart condition is not related to his period of 
military service, including the ill-defined condition he 
experienced while in service.  The November 2004 VA examiner 
noted the veteran had a long history of peripheral vascular 
disease and coronary artery disease that were unrelated to 
his military service.

The only medical evidence in support of the veteran's claim 
is a May 1998 private physician's (Dr. O.L.) opinion, stating 
the disabling and ill-defined syndrome that occurred during 
service is highly suggestive of Necrotizing Angiitis which 
could manifest itself in the veteran's present ailment of 
angina pectoris.  Although the statement indicates this 
physician reviewed the claims file, the physician's use of 
the equivocal word "could" manifest renders the opinion too 
speculative to be probative of a nexus with service.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2005).  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a plausible claim); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

In this case at hand, the record is devoid of any medical 
opinion which, other than on a speculative basis, relates the 
veteran's current heart condition to his military service.  
The speculative opinion provided by the May 1998 private 
physician, standing alone, does not create a reasonable doubt 
in this case.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  (Emphasis added).  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.

Here, for the reasons and bases discussed, a reasonable doubt 
does not exist regarding the origin of the veteran's heart 
condition.  That is, the 1998 and 2004 VA opinions which 
determined his heart condition is unrelated to his military 
service were very definitive - rather than speculative, and 
therefore probatively outweigh the May 1998 private 
physician's opinion to the contrary.  
An accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  But a doctor's opinion phrased in 
terms tantamount to may or may not be related to service is 
an insufficient basis for awarding service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his heart disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay persons are not competent to offer medical 
opinions); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In summary, although Hickson elements (1) and (2) are met, 
element (3) is not, so this claim must be denied because the 
preponderance of the evidence is unfavorable.

Entitlement to service connection for chronic pancreatitis

Again, the laws and regulations governing this service 
connection claim have been set out above and will not be 
repeated.

Analysis

With respect to Hickson element (1), there is evidence of 
current disability.  The medical evidence of record shows 
multiple diagnoses of chronic pancreatitis with a pancreatic 
cyst being removed in 1986.  Hickson element (1) therefore 
has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that while the service medical 
records are devoid of any mention of relevant symptoms, 
complaints or treatment of a pancreas condition, they do show 
the veteran was discharged from service for what was 
variously classified as:  
(1) an ill-defined condition manifested by generalized 
urticaria, mid-abdomen pain, and persistent leukocystosis and 
(2) an ill-defined syndrome manifested by recurrent uticarial 
skin rash, painful erythematous skin eruption of the dorsum 
and soles of the feet, recurrent mild abdominal pain, all 
being of an intermittent nature, plus histopathologic 
evidence of mild glomerulitis.  So given the specific nature 
of his complaints of abdominal pain, the Board finds that 
Hickson element (2) also arguably has been met.

But with respect to Hickson element (3), medical nexus, the 
weight of the competent medical evidence is against the 
veteran's claim.  A December 1994 private hospital report 
(from Brookdale Hospital Medical Center) indicates the 
veteran's pancreatitis was attributable to his alcohol 
intake.  A September 1996 VA heart examination also indicates 
his pancreatitis was from alcohol ingestion, while a 
September 1998 VA examiner reported, after reviewing the 
claims file, he/she was unable to relate the "ill defined 
syndrome" in service to the veteran's current medical 
problems.  Aside from this, in two statements dated in 
December 2003 a private physician (Dr. S.T.) noted, just like 
the others, the veteran's chronic pancreatitis was from his 
abuse of alcohol.  Most recently, after reviewing the claims 
file, a November 2004 VA examiner essentially made this very 
same determination - concluding it is not likely the 
veteran's chronic pancreatitis has any relationship with his 
ill-defined condition that occurred while he was in the 
military.  It is more likely than not, said this VA examiner, 
that alcohol dependency is the cause of the veteran's 
pancreatic condition.

The only medical evidence in support of the veteran's claim 
is a May 1998 private physician's (Dr. O.L.) opinion, stating 
the disabling and ill-defined syndrome that occurred during 
service is highly suggestive of Necrotizing Angiitis which 
could manifest itself in the veteran's present ailment of 
pancreatitis.


But for the same reasons and previously mentioned, this 
opinion is of very little evidentiary value, primarily 
because of its speculative nature.  In contrast, 
the aforementioned VA and private opinions are more probative 
because they provide definite, rather than speculative, 
conclusions.  They also are based on the proper factual 
foundation.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

And as also mentioned, as a layman, the veteran is not 
competent to provide an opinion, himself, on medical matters 
such as the etiology of a claimed disorder.  See Espiritu; 
see also 38 C.F.R. § 3.159(a)(1).  His statement is not, 
therefore, probative of a nexus between his chronic 
pancreatitis and his military service.  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic pancreatitis.  The benefit sought on appeal is 
accordingly denied as there is no reasonable doubt concerning 
this to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach disorder is 
reopened; to that extent only, the appeal is granted.

Service connection for heart disease, claimed as angina, is 
denied.

Service connection for chronic pancreatitis is denied.



REMAND

Reasons for remand

Entitlement to service connection for a stomach disorder.

VA examination

Having reopened this claim, VA has a duty to assist the 
veteran in the development of evidence pertinent to this 
claim under 38 U.S.C.A. § 5107(b) (West 2002).

As alluded to, although the physician's May 1998 opinion was 
sufficient to reopen this claim, it is not sufficient - 
alone - to enable the Board to grant this claim.  Although 
this physician suggested the veteran's abdominal pain could 
be related to the ill-defined syndrome documented in service, 
pain alone, without a medically diagnosed underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Realizing this, the veteran should be provided a VA 
examination to determine whether he has a diagnosable 
condition responsible for the identified symptomatology 
(i.e., abdominal pain) and, if he does, whether it is at 
least as likely as not related to the ill-defined syndrome 
first noted in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

VCAA

As also already mentioned, on March 3, 2006, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The Court indicated that in cases, as here, involving 
claims for service connection, proper VCAA notice includes 
advising the veteran that a disability rating and effective 
date will be assigned in the event service connection is 
granted.  


The VCAA notice also must include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  The veteran has not received this 
required notice, and must before deciding this claim.

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the lone remaining claim on appeal 
- his purported entitlement to service 
connection for a stomach disorder, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for this claimed 
disability since service.  After 
securing any necessary authorizations, 
request copies of all indicated records 
that have not been previously secured 
and associate them with the 
claims file.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
stomach disorder.  The designated 
examiner should review the claims file 
for the veteran's pertinent medical 
history, including a copy of this 
remand and the May 1998 physician's 
statement.  All necessary diagnostic 
tests and studies should be completed.

After examining the veteran, please 
respond to the following questions:

(a) Does he currently have a stomach 
disorder and, if he does, what is the 
specific diagnosis? (Note that pain, 
alone, is merely a symptom for VA 
claims adjudication purposes and, 
therefore, is not an actual 
"disability" per se)

(b) Is it at least as likely as not 
(i.e., 50% or more probability) that 
any current stomach disability is 
etiologically related to the veteran's 
military service, including the ill-
defined syndrome diagnosed 
at discharge?

The examiner should discuss the 
rationale of the opinion.

3.  Then readjudicate the claim for 
service connection for a stomach 
disorder in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

Thereafter, this claim should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


